Citation Nr: 0209854	
Decision Date: 08/14/02    Archive Date: 08/21/02	

DOCKET NO.  98-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 30, 
1966, to November 18, 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of January 1999 by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a right knee disability.  The veteran 
testified at a hearing at the RO in May 1999 in connection 
with his appeal.

By a decision issued in March 2000, the Board addressed legal 
questions arising as a result of a prior RO rating decision 
of August 1996 that had denied a prior claim for service 
connection for a right knee disability and had become final 
in the absence of an appeal to the Board.  See Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  The Board found that the 
veteran's challenge to that decision on the basis of clear 
and unmistakable error therein was legally insufficient.  The 
Board further addressed the question of whether the 
previously denied claim had been reopened by submission of 
new and material evidence and found that the claim had, in 
fact, been reopened by new evidence which bore directly and 
substantially on the issue and was of such significance that 
it had to be considered in order to fairly decide the merits 
of the service connection claim.  38 C.F.R. § 3.156(a) 
(2001).  The Board proceeded to remand the reopened claim to 
the RO for additional evidentiary development and the 
readjudication.  Upon completion of the actions requested by 
the Board, the RO confirmed and continued its prior denial of 
the claim and, in June 2002, returned the case to the Board 
for further review on appeal.


FINDINGS OF FACT

1.  A preservice postoperative right knee disability 
resulting from a preservice injury was noted at the time of 
the veteran's entrance into active military service.

2.  During service the veteran underwent an exacerbation of 
symptoms of right knee disability which led to his discharge 
from service.

3.  There is an approximate balance of positive and negative 
evidence on the issue of whether a pre-existing right knee 
disability increased in severity while the veteran was on 
active duty.

4.  A pre-existing right knee disability having increased in 
severity during active service, there is a presumption of 
aggravation, which has not been rebutted.


CONCLUSION OF LAW

A right knee disability was aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- the Veterans Claims Assistance Act of 
2000 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  VA regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that the VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that the VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record shows that during the course of the veteran's 
claim the RO has informed the veteran of the evidence 
necessary to support the service connection claim by a 
statement of the case and a supplemental statement of the 
case.  The Board's remand order contained a request for the 
specific types of evidence that were necessary to support his 
claim.  In the aggregate, these documents were sufficient to 
fully apprise the veteran of the evidence required.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).

With respect to the duty to assist, the RO has obtained all 
available VA medical records.  Several VA examinations have 
been performed, including an examination to ascertain the 
presence or absence of a nexus between current disability and 
service.  The veteran has testified at a hearing at the RO in 
connection with his claim.  In addition, the RO has provided 
extensive assistance to the veteran in obtaining private 
medical records pertaining to treatment for the right knee.  
All records identified by the veteran have either been 
obtained or have been found to be unobtainable.  The veteran 
and his representative have identified no other records which 
would serve to support the claim, nor has the Board 
identified any from the record.

Accordingly, the Board finds that the notification and duty 
to assist provisions have been satisfied and that no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.


Legal criteria  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110  (West 1991 & Supp. 
2001).  If the disability is not shown to have been chronic 
in service, continuity of symptomatology after separation is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  

Service connection is granted on the basis of aggravation 
where a disease or injury which preexisted service is shown 
to have undergone an increase in disability during service 
unless the increase is due to the natural progress of the 
disease. 
38 C.F.R. § 3.306(a) (2001).  Establishing service connection 
on the basis of aggravation requires: (1) evidence showing 
that a disease or injury preexisted service; (2) evidence 
showing an increase in disability during service sufficient 
to raise a presumption of aggravation of a disability; and 
(3) an absence of clear and unmistakable evidence to rebut 
the presumption of aggravation, which may include evidence 
that the increase in severity was due to the natural progress 
of the disability.  38 C.F.R. § 3.306(b) (2001).

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or, for disorders not noted at 
entrance, where clear and unmistakable evidence rebuts a 
legal presumption of sound condition at the time of entrance 
into service.  38 C.F.R. § 3.304(b)(1) (2001); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1998); Crowe v. Brown, 7 Vet. 
App. 238, 245 (1995).  A veteran is generally presumed to 
have entered service in sound condition.  38 U.S.C.A. § 1111 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304(b) (2001).  The 
presumption of sound condition attaches only "where there has 
been an induction examination in which the later complaint of 
disability was not detected."  (Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability before, during, and 
after service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  A "lasting 
worsening of the condition" is required to show aggravation.  
See Routen v. Brown, 10 Vet. App. 183, 189 & n.2 (1997).  

Discussion

The veteran has contended that his current disability of the 
right knee is the result of an injury received during 
military service.  He does not dispute that he had a 
preservice knee injury but claims that it was not bothering 
him when he entered service and that the condition of the 
knee was permanently worsened by the injury during service.  
He cites medical opinions by Dr. J. W. N. and a VA examiner 
as medical evidence supporting a finding that the inservice 
injury resulted in chronic worsening of his right knee 
condition.

Initial information concerning the preservice onset of a 
right knee disability was recorded in service medical 
records.  On a preinduction examination performed in August 
1966 the veteran reported that he had undergone surgery for 
the right knee in 1965 following an injury received while 
playing football.  Accompanying the examination report was a 
statement from a private physician, S. A., M.D., who related 
that the veteran's knee was still giving him trouble and was 
not stable.  The surgery had consisted of removal of a 
cartilage from the right knee, and the veteran had 
subsequently had repeated subluxations of the knee.  On 
examination by the service department examiner, there was no 
atrophy and there was no crepitation in the joint.  There was 
minimal instability of the collateral ligament.  Drawer and 
McMurray's signs were negative.  A history of recurrent 
effusions of the right knee were noted.  In view of the 
history and examination findings reported on this 
examination, as corroborated by the statement from Dr. S. A., 
the right knee disability was clearly "noted" at the time of 
entrance into service within the meaning of 38 C.F.R. 
§ 3.304(b) (2001) and the presumption of soundness does not 
apply.  Verdon v. Brown, 8 Vet. App. 529 (1996).

It is undisputed that the veteran sustained a further injury 
to the right knee in service.  Service medical records show 
that on October 12, 1966, on day three of his first week of 
basic training, the veteran was seen at a military medical 
facility for a strained knee.  He had marked pain and 
tenderness under the scar from the September 1965 surgery.  
The veteran was placed in a long leg splint for seven days.  
After its removal he did fairly well until he again "had 
trick" in the knee, slipped down some stairs, reinjured the 
knee and was admitted to a hospital, on October 27, with 
tenderness over the joint inferiorly.  Findings on 
examination included a full range of motion of the knee with 
tenderness, and moderate instability in the medial collateral 
ligament.  The veteran was considered medically unqualified 
for induction or enlistment in military service and it was 
recommended that he be presented to a medical board for 
evaluation and disposition.  The diagnosis was instability of 
the right knee, medial collateral ligament, subsequent to 
medial meniscectomy performed in September 1965.  The veteran 
was presented to a medical board which recommended that he be 
separated from service for a condition existing before 
service.  The board found that the knee disability had not 
been caused by service and had not been aggravated by 
service.

To constitute aggravation, an increase in severity of a 
preservice disorder must be shown.  If a preservice 
disability increased in severity during service, such 
increase is presumed by law to constitute aggravation unless 
the Government rebuts the presumption by clear and 
unmistakable evidence, which may include evidence that the 
increase was due to the natural progression of the 
disability.  Neither the statute nor the regulations state 
outright that the increase must be permanent, but it is 
implicit in the requirement that a determination as to 
aggravation be based on all of the evidence of record 
pertaining to manifestations of the disability before, during 
and after service, that a worsening of the condition be 
chronic in nature.   See Routen v. Brown, 10 Vet. App. 183, 
189 (1997).  In addition, the Court has recognized a 
distinction between temporary exacerbations and aggravation 
under the law, noting that "temporary or intermittent flare 
ups during service of a preexisting injury or disease or not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, has contrasted the symptoms, as 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
see also Jensen v. Brown, 19 F.3d. 1413, 1417 (Fed. Cir. 
1994); Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. 
Brown, 8 Vet. App. 529 (1996); Falzone v. Brown, 8 Vet. App. 
398 (1995).  

Evidence relating to the status of the veteran's right knee 
after service may be relevant to the question of whether an 
increase in disability occurred during service.  In this 
case, the post service medical records currently available 
consist of reports from J. W. N., M.D., J. W., M.D., and 
E. N. P., Jr., M.D., which show treatment for recurrent knee 
pain, synovitis, and degenerative changes of the right knee.  
However, these records date from no earlier than 1996 and 
thus do not establish whether a chronic worsening of the 
right knee disability was present during the years 
immediately after separation.  An extensive effort by the RO 
to obtain earlier records was futile.  The veteran identified 
a Dr. C. from whom he had received treatment for the knee in 
1974 but indicated that Dr. C. had been deceased for 
15 years.

In the absence of examination and treatment records dated 
soon after the veteran's separation from active service, the 
only evidence directly bearing on the condition of the 
veteran's knee after separation from service is found in 
hearing testimony provided in May 1999 and in supporting lay 
statements submitted in connection with the claim.  At his 
May 1999 hearing, the veteran's mother testified that after 
the veteran returned from service he had a bad limp for many 
months and that it was quite a while before he "didn't seem 
to have any more trouble for a while," though every once in a 
while he would state that his leg was giving him some trouble 
(transcript, page 10).  The veteran testified that, after the 
first few months, there were occasional flareups of the knee.  
In a statement dated in July 1998, the veteran's mother 
stated that he had trouble with swelling and "jumping out of 
place" of the right knee since his November 1966 discharge, 
causing a lot of pain.  A July 1998 statement received from 
W. F. B., who had known the veteran for 12 years, was to the 
effect that the veteran had always had trouble with his knee 
during the period in which he had known him, including 
trouble walking, getting up and down, and pain.  The hearing 
testimony and the statements tend to show a persistent or 
recurrent right knee problem since separation from service.  
W. F. B. did not know the veteran until approximately 1986, 
about 20 years after service, and therefore was not in a 
position to observe the veteran's knee during or immediately 
after service.  The testimony and the statement of the 
veteran's mother do relate to the specific period of time at 
issue. 

There is no dispute that the veteran underwent an 
exacerbation of right knee symptoms during his brief period 
of military service.  The Board must consider the issue of 
whether there was an increase in severity of the underlying 
right knee disorder during active service.  The service 
department medical records do not document any findings that 
might be deemed to represent evidence of an increase in 
severity, and there are no medical records describing the 
status of the knee immediately after discharge.  However, the 
question of whether there was an increase in severity during 
service has been addressed by 2 physicians.  The documents 
received from Dr. J. W. N. include a July 1998 statement 
which said that X-rays demonstrated medial compartment 
arthrosis of the right knee and "post surgical changes which 
would be consistent with post meniscectomy."  In November 
1998 Dr. J. W. N. filled out a "physician questionnaire" that 
was evidently prepared by the veteran's representative and 
which contained various questions posed to Dr. J. W. N..  
With respect to whether findings of tenderness on range of 
motion and moderate instability following strain and injury 
on two occasions [in service] indicated an increase in 
disability above that noted at the time of induction, Dr. J. 
W. N. wrote the following:  "May indicate aggravation but not 
necessarily an increase in disability--unable to determine 
from this documentation."  In response to the question as to 
whether he could point to any specific finding which would 
indicate an increase in disability due to natural progression 
of the disability, Dr. J. W. N. checked the "no" box.  He 
checked "yes" regarding the question as to whether it was his 
opinion that the right knee disability was aggravated during 
service.  Therefore, although his statements in answer to the 
3 questions noted above were somewhat ambiguous, Dr. J. W. 
N.'s response to the last question can only be read as an 
opinion that the veteran's pre-existing right knee disorder 
was in fact aggravated during active service.

In December 1998 a VA physician conducted an examination of 
the veteran and was asked to comment on Dr. J. W. N.'s 
November 1998 statement.  He was unable to find such 
statement in the record but stated that the veteran's current 
complaint now was consistent with osteoarthritis of the right 
knee.  He commented that "[t]his could be secondary to his 
post-traumatic episode when he had a direct blow to his right 
knee, but this could also be secondary to his weight."  In 
September 2000, the veteran was examined by another VA 
physician who was asked to comment on Dr. J. W. N.'s 
statement.  The examiner expressed the opinion that 
degenerative changes in the knee may have been "slightly 
accelerated" by military service but that the "natural 
course of meniscectomy is well documented and degenerative 
changes occur on a predictable basis in all patients 
undergoing meniscectomy."  In what appears to be an addendum 
to the report, the physician indicated that he had reviewed 
the records from Dr. J. W. N. and stated the following:

It is possible that he may have developed 
an effusion while performing his 
maneuvers in basic training because a 
meniscus deficient knee is more likely to 
develop effusions than one with an intact 
meniscus.  It is also more likely to be 
symptomatic from heavy activity.  As 
stated earlier, it is possible that he 
accelerated the natural history of 
degenerative changes following medial 
meniscectomy from his increased activity 
during his seven weeks in the service; 
however, again the natural course of 
degenerative changes following medial 
meniscectomy has been well documented and 
occurs in almost all people who have 
medial meniscectomy.  (Emphasis 
supplied.)

The September 2000 VA examiner's opinion, while couched in 
terms of what was possible, does lend some support to the 
veteran's assertion that his pre-existing right knee 
disability increased in severity while he was on active duty.  
Taken together with Dr. J. W. N.'s opinion, it places into 
equipoise the positive and negative evidence on the issue of 
whether the right knee disorder increased in severity in 
service beyond normal progression.  In a case before VA with 
respect to benefits under laws administered by VA, the law 
provides that VA shall consider all information and lay and 
medical evidence of record.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).  The Board must, therefore, find that the 
veteran's right knee disability did increase in severity in 
service beyond normal progression.  A presumption then arises 
that his pre-existing right knee disability was aggravated in 
service.  As there is no competent medical evidence to rebut 
the presumption of aggravation, the elements necessary to 
establish entitlement to service connection for a right knee 
disability have been satisfied, and entitlement to that 
benefit is established.  38 U.S.C.A. §§ 1110, 1153 (West 1991 
& Supp. 2001).       


ORDER

Service connection for a right knee disability is granted.



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

